DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
The Amendment filed 10/12/2021 has been entered.  Claims 1-13 are pending in the application with claims 1, 4 amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “a valley portion extends therebetween” in Line 16, wherein it’s unclear what structures the valley portion “extends between”.  It’s the examiner’s understanding the valley portion extends between the inner and outer peripheral wall portions, however this is not explicitly defined within the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosaka et al. (US Patent Application Publication No. 2012/0209067, hereinafter Hosaka).

In regard to claim 1, Hosaka discloses a bending control mechanism (1, Fig. 1) for a medical instrument comprising: 
a base portion (housing (65), Fig. 6) having an opening (Fig. 6 illustrates an opening in the housing for the lever (21) to project);
a bending control lever (21) including a shaft member and a finger rest being attached to one another (see annotated Fig. 6 below), the shaft member includes respective first and second ends wherein the first end (21B) being attached to the base portion and the second end extends to an outside of the base portion through the opening (Fig. 6), the finger rest being disposed on the second end of the shaft member and having an outer diameter greater (Fig. 6, Par. 83); and
an elastic cover including a peripheral edge portion on the base portion, an outer peripheral wall portion rising from the peripheral edge portion to a top portion formed at a first height where the finger rest does not come into contact with the elastic cover when the shaft member has been tilted to the predetermined angle, a descending portion descends from the top portion of the outer peripheral wall portion, a planar portion having a plane formed with a predetermined width in a radial direction on an inner peripheral side of the descending portion, an inner peripheral wall portion disposed contiguously on an inner peripheral side of the planar portion and rising to a second height higher than the first height, and a central portion disposed contiguously on an inner peripheral side of the inner peripheral wall portion and being attached on the bending control lever and to close the opening (see annotated Fig. 6 below defining the portions of the elastic cover and further illustrates the finger rest would not come into contact with the top portion of the elastic cover).

    PNG
    media_image1.png
    867
    1062
    media_image1.png
    Greyscale


In regard to claim 2, Hosaka teaches wherein the first height is set at a height where the inner peripheral wall portion does not come into contact with the descending portion when the shaft member has been tilted to the predetermined angle (annotated Fig. 6 above illustrates the shaft member can be tilted to a predetermined angle such that the inner peripheral wall portion would not come into contact with the descending portion).

In regard to claim 3, Hosaka teaches wherein a total length from the peripheral edge portion to the central portion when the outer peripheral wall portion, descending portion, planar portion and inner peripheral wall portion have been spread unfolded is greater than a linear distance between the (see annotated Fig. 6 above).

In regard to claim 4, Miyake discloses a bending control mechanism (1, Fig. 6) for a medical instrument, comprising:
a base portion (housing (65), Fig. 1) configured to be held in place on a control portion (60) of the medical instrument (Fig. 6);
a bending control lever (21) configured to be tiltably supported on the base portion (Fig. 6, Par. 36-38); 
the bending control lever includes a shaft member and a finger rest each of which being attached to one another (see annotated Fig. 6 below), the shaft member includes respective first and second ends wherein the first end (21A) being attached to the base portion and the second end extends to an outside of the base portion through an opening (see annotated Fig. 6 below), the finger rest being disposed on the second end of the shaft member and having an outer diameter greater than a diameter of the shaft member (see annotated Fig. 6 below); and
an elastic cover configured to be disposed between the base portion and the bending control lever, the elastic cover being defined by an outer peripheral wall portion, an inner peripheral wall portion, and a valley portion extends therebetween all of which are integrally constructed with one another in a manner that when the elastic cover undergoes substantial elastic deformation applied by the bending control lever, a contact between a top portion (see annotated Fig. 6 defining the portions of the elastic cover and further illustrates the finger rest would not come into contact with the top portion of the elastic cover).

    PNG
    media_image1.png
    867
    1062
    media_image1.png
    Greyscale


In regard to claim 5, Hosaka teaches wherein the outer peripheral wall portion rises from a peripheral edge portion to a top portion formed at a first height where the finger rest does not come into contact with the elastic cover when the shaft member has been tilted to a predetermined angle (annotated Fig. 6 above illustrates the prevention of contact between the finger rest and the elastic cover when the shaft member is tilted due to the positional relationship of the finger rest and elastic cover).

In regard to claim 6, Hosaka teaches wherein respective outer and inner peripheral wall portions include respective first and second heights and wherein the second height is higher than the first height so as to ensure a sufficient elastically-deformable region for the inner peripheral wall portion (annotated Fig. 6 above illustrates the inner peripheral wall portion has a second height greater than a first height of the outer peripheral wall portion).

In regard to claim 7, Hosaka teaches wherein the elastic cover further includes a peripheral edge portion disposed contiguously to the outer peripheral wall portion and attached on the base portion (see annotated Fig. 6 above).

In regard to claim 8, Hosaka teaches wherein the elastic cover further includes a central portion disposed contiguously to the inner peripheral wall portion and attached on the bending control lever (see annotated Fig. 6 above).

In regard to claim 9, Hosaka teaches wherein the elastic cover further includes:
a peripheral edge portion disposed contiguously to the outer peripheral wall portion and attached on the base portion (see annotated Fig. 6 above), and
(see annotated Fig. 6 above).

In regard to claim 10, Hosaka teaches wherein the valley portion is defined by:
a descending portion descends from the top portion of the outer peripheral wall portion (see annotated Fig. 6 above), and
a planar portion disposed contiguously from the descending portion to the inner peripheral wall portion (see annotated Fig. 6 above).

In regard to claim 11, Hosaka teaches wherein the valley portion is defined by:
a descending portion descends from the top portion of the outer peripheral wall portion (see annotated Fig. 6 above), and
a planar portion disposed contiguously from the descending portion to
the inner peripheral wall portion (see annotated Fig. 6 above), and
wherein the elastic cover further includes a peripheral edge portion disposed contiguously to the outer peripheral wall portion and attached on the base portion (see annotated Fig. 6 above).

In regard to claim 12, Hosaka teaches wherein the valley portion is defined by:
a descending portion descends from the top portion of the outer peripheral wall portion (see annotated Fig. 6 above), and
a planar portion disposed contiguously from the descending portion to the inner peripheral wall portion (see annotated Fig. 6 above), and
wherein the elastic cover further includes a central portion disposed contiguously to the inner peripheral wall portion and attached on the bending control lever (see annotated Fig. 6 above).

In regard to claim 13, Hosaka teaches wherein the valley portion is defined by:
a descending portion descends from the top portion of the outer peripheral wall portion (see annotated Fig. 6 above), and
a planar portion disposed contiguously from the descending portion to the inner peripheral wall portion (see annotated Fig. 6 above), and
wherein the elastic cover further includes:
a peripheral edge portion disposed contiguously to the outer peripheral wall portion and attached on the base portion (see annotated Fig. 6 above), and
(see annotated Fig. 6 above).

Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        February 2, 2022